t c memo united_states tax_court ambawalage s silva petitioner v commissioner of internal revenue respondent docket no 25416-12l filed date ambawalage s silva pro_se robert d heitmeyer and john d davis for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination of the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl this case was submitted fully stipulated under rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in michigan when he filed his petition background petitioner did not file a federal_income_tax return for or on the basis of third-party information reports the irs prepared for each year a substitute for return sfr that met the requirements of sec_6020 these reports showed that petitioner in and received employee compensation of dollar_figure and dollar_figure respectively but had zero income_tax withheld from his paychecks for he received additional income in excess of dollar_figure from dividends interest retirement_plan distributions and gross_proceeds from securi- ties transactions all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar the irs examination file includes a letter informing the exam team that petitioner has been identified as a potential participant in an atat abusive tax_avoidance transaction marketed by eddie kahn doing business as american rights litigators arl the letter indicates that arl markets tax-evasion schemes under which taxpayers assert that they are not subject_to federal_income_tax on the basis of the sfrs the irs prepared a notice_of_deficiency dated date determining tax deficiencies and applicable penalties for and this notice was addressed to petitioner at a livonia michigan address this was his last_known_address as shown in irs records and is the address at which he in fact received all correspondence that the irs sent to him subsequently when petitioner failed to petition this court within days in response to the notice_of_deficiency the irs assessed the liabilities set forth in that notice on date in an effort to collect these unpaid liabilities the irs sent petitioner a final notice_of_federal_tax_lien and notice of your right to a hearing petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in his request he stated his intention to dispute his underlying tax_liabilities for and because he assertedly had never had a chance to challenge them before he also asked the irs to consider a collection alternative in the event this liability is indeed a proper assessment he demanded a face-to-face hearing to address these matters on date a settlement officer so from the irs appeals_office wrote petitioner to schedule a telephone cdp hearing for date the so informed him that he would be granted a face-to-face hearing only if he submitted a completed form 433-a collection information statement for wage earners and self-employed individuals and was current in his federal tax obligations petitioner had failed to file federal_income_tax returns not only for and but also for and the so informed petitioner that he needed to file tax returns for each of these years in order for her to consider his request for a collection alternative on date petitioner replied to the so’s letter informing her that he would not participate in the telephone conference because he had demand- ed a face-to-face hearing petitioner also stated i did not receive any notices of deficiency for the tax_year sec_2002 or which would have given me the oppor- tunity to challenge the liability he requested that the so provide him with documentation pertaining to the notices of deficiency as well as proof that i received them petitioner did not participate in the cdp hearing scheduled for date that same day the so sent petitioner a letter enclosing a copy of the notice_of_deficiency for and and reminding him that she had already furnished him copies of hi sec_2002 and account transcripts she gave him an additional two weeks to submit the requested documentation and informed him petitioner proposed as follows i suggest that you pick at least three dates in the future that you will be available to conduct my face-to-face hearing and i will let you know which of the three will be more convenient for me that if no documentation was forthcoming she would make her determination using information in the irs administrative file on date petitioner wrote the so repeating his assertion that he had not received the notice_of_deficiency but providing none of the documentation she had requested at this point the so decided that the case should be closed her case acti- vity report indicates that she was willing to consider petitioner’s underlying tax_liabilities for and in view of his assertion that he had not received the notice_of_deficiency however because petitioner had presented no evidence con- cerning those liabilities and had refused to execute tax returns the so declined to address that issue further she determined that petitioner was not eligible for a collection alternative because he had put no specific proposal on the table and had repeatedly failed to submit the required financial information consistently with the so’s determinations the irs on date issued petitioner a notice_of_determination concerning collection action sustaining the nftl filing on date petitioner filed a letter with this court stating in part as follows dear tax_court judge i recently requested for a collection_due_process_hearing and i strongly believe that my request was ignored i received a notice_of_determination from the internal_revenue_service for the year the letter states that i should file a petition with the united_states tax_court if i believe that the internal_revenue_service has made a wrong determination i do believe that they have made the wrong determination and i’m not sure which route to take after this the irs claims that i owe them some amount of funds and i still have been unsuccessful in obtaining any kind of proof as to how they support their claims this document did not conform to rule which lists the requirements for a petition in a cdp case the court initially did not treat this letter as a petition and accordingly did not ask petitioner to file an amended petition complying with rule b petitioner took no action for six months on date petitioner received an irs notice_of_levy with regard to his unpaid tax_liabilities for and the levy notice is not at issue in this case on date petitioner filed an amended petition purporting to address irs collection actions for all three tax years the court thereupon assigned a docket number to this case see rule the only issue petitioner raised in his amended petition was a demand that the court grant an immediate injunction against respondent from levying and or seizing petitioner’s property shortly after filing the amended petition he filed a motion to restrain collection under sec_6330 this motion alleged that the levy violated sec_6330 because it was initiated after petitioner had commenced tax_court proceedings for and by sending his march letter to the court and after he had commenced tax_court proceedings for by sending the court a substantially_similar letter dated date regarding a separate notice_of_determination for that year on date respondent moved to dismiss this case for lack of jurisdiction petitioner objected contending that his date letter was an imperfect petition in response to the notice_of_determination for and and that his date letter was an imperfect petition in response to the notice_of_determination for he included with his objection copies of certi- fied mail receipts for both letters on date we denied respondent’s motion to dismiss as to and concluding that petitioner’s letter dated date would be treat- ed as a timely petition however we granted respondent’s motion to dismiss for lack of jurisdiction as to concluding the 5-year delay between date and petitioner’s filing the petition in this case on date be- lies petitioner’s claim that the date letter was intended by him as a petition petitioner filed a motion to vacate the court’s order in the latter respect and we denied that motion on date upon receiving confirmation from respondent that no active collection activities were being pursued against petition- er we also denied petitioner’s motion to restrain collection on date the parties filed a joint motion for leave to submit this case for decision without trial under rule we granted that motion and or- dered respondent to file a seriatim opening brief on or before date and petitioner to file a seriatim answering brief on or before date both briefs were timely filed respondent asserts that the so did not abuse her discre- tion by refusing to allow petitioner a face-to-face conference or by sustaining the filing of the nftl we agree for the reasons stated below a standard of review and burden_of_proof discussion sec_6320 affords the taxpayer the right to a fair hearing before an im- partial hearing officer in a cdp case sec_6320 requires that the administra- tive hearing be conducted pursuant to sec_6330 and d sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the under- lying tax_liability is at issue the court reviews the commissioner’s determination de novo 114_tc_176 where the tax- payer’s underlying tax_liability is not at issue the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determina- tion is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may dispute his underlying tax_liability in a cdp case only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to con- test that liability sec_6330 in view of petitioner’s assertion that he did not receive the notice_of_deficiency the so was willing to let him challenge his underlying tax_liabilities for and but he advanced no such challenge he refused to participate in the cdp hearing he submitted no evidence concern- ing his underlying tax_liabilities he articulated no argument tending to show that the liabilities determined in the notice_of_deficiency were incorrect and he refused to submit tax returns that would show what he believed his correct and tax_liabilities to be under these circumstances petitioner did not properly raise his underlying tax_liabilities during the cdp process see eg 135_tc_344 lunnon v commissioner tcmemo_2015_156 at the taxpayer does not properly raise an issue including the underlying liability during the hearing if he ‘fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence ’ quoting sec_301_6320-1 q a-f3 proced admin regs he is accordingly precluded from raising them here see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing 129_tc_107 we accordingly review the so’s actions with respect to and for abuse_of_discretion only the submission of this case fully stipulated changes neither the burden_of_proof nor the effect of a failure of proof see rule b 123_tc_258 petitioner bears the burden of proving that the so abused her discretion see 112_tc_19 gibbs v commissioner tcmemo_2006_149 92_tcm_29 b analysis in deciding whether the settlement officer abused her discretion in sus- taining the nftl we consider whether she properly verified that the require- ments of any applicable law or administrative procedure have been met con- sidered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary sec_6330 demand for face-to-face cdp hearing petitioner’s principal argument during the cdp process was that the so had improperly denied him a face-to-face cdp hearing although petitioner did not explicitly advance this argument in his amended petition respondent thoroughly addressed this issue in his pretrial memorandum and in his posttrial brief we accordingly regard the issue as having been tried by agreement of the parties see rule b when issues not raised by the pleadings are tried by express or im- plied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings we have held on numerous occasions that a cdp hearing is not a formal adjudication and that a face-to-face hearing therefore is not mandatory see 115_tc_329 115_tc_35 bean v commissioner tcmemo_2006_88 a cdp hearing may take the form of a face-to-face meeting a telephone conference or written com- munications between the taxpayer and the appeals_office sec_301_6320-1 q a-d6 proced admin regs see katz v commissioner t c pincite- the so advised petitioner on two occasions that she would grant his request for a face-to-face hearing if he submitted specified documents including a form 433-a and signed tax returns for and both sets of documents were essential if petitioner was going to make a serious proposal for a collection alternative or a nonfrivolous challenge to his underlying tax_liabilities petitioner repeatedly refused to submit documentation of any kind under these circum- stances he was not entitled to a face-to-face hearing and the so did not abuse her discretion in denying his request see eg rivas v commissioner tcmemo_2012_20 103_tcm_1131 zastrow v commissioner tcmemo_2010_ williams v commissioner tcmemo_2008_173 verification requirement petitioner asserted to the so that he had not received the notice of defici- ency for and and asked that she provide him with documentation re- lating to the notice and proof he received it the so thereafter confirmed that the administrative file included a notice_of_deficiency for and dated date confirmed that it was addressed to petitioner at his last_known_address sent him a copy of the notice and verified that the tax for and was properly assessed after petitioner failed to petition this court petitioner contends that these steps were insufficient to constitute compliance with the verification requirement in his tax_court pleadings petitioner raised no challenge to the notice_of_deficiency or to the so’s satisfaction of the verification requirement however petitioner asserts for the first time in his seriatim answering brief that the so failed to verify that a notice_of_deficiency for the tax years in question was crea- ted and properly mailed to petitioner at his last_known_address the purpose of the pleadings is to give the parties and the court fair notice of the matters in controversy rule a our rules governing the content of although petitioner in his communications with the so disputed only his receipt of the notice_of_deficiency not its timely mailing he arguably alleged an irregularity in the administrative procedure see meyer v commissioner tcmemo_2013_268 at n the so therefore had to do more than consult the computerized records and was required ‘to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list ’ 131_tc_197 n quoting irs chief_counsel notice cc- date upon hearing petitioner’s claim that he had not re- ceived the notice_of_deficiency the so offered him an opportunity to dispute his underlying tax_liabilities see tatum v commissioner tcmemo_2003_115 after he refused to present any plausible challenge to those liabilities the so con- firmed the existence of the notice_of_deficiency verified that it was addressed to petitioner at his last_known_address and verified that the tax was properly as- sessed although the so’s actions appear to have been reasonable under the circumstances we need not decide whether she fully satisfied the verification requirement because petitioner did not timely present that question to this court for review the petition in a cdp case explicitly provide that a ny issue not raised in the assignments of error shall be deemed to be conceded rule b as a rule therefore the taxpayer must adequately raise the verification issue in his petition in order for this court to consider it see triola v commissioner tcmemo_2014_166 at noting that petition did not allege that assessment was improper and deeming the issue conceded dinino v commissioner tcmemo_2009_284 98_tcm_559 noting that verification issue must be adequately raised in petition citing rule b cf hoyle v commissioner t c pincite n considering verification issue where it was tried by consent even though not raised in petition whether an issue not raised in the pleadings will nonetheless be considered is a matter for the court’s discretion taking into account the risk of prejudice to the opposing party as we explained in 92_tc_1267 aff’d 906_f2d_62 2d cir the rule that a party may not raise a new issue on brief is not absolute rather it is founded upon the exercise of judicial discretion in determining whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent evidence accord toyota town inc v commissioner t c memo 79_tcm_1457 declining to consider issue not raised in petition at no time before filing his seriatim answering brief did petitioner provide any notice to respondent or this court that he intended to dispute the proper mailing of the notice_of_deficiency in his date letter to the court petitioner raised no issue about the notice_of_deficiency asserting vaguely that t he irs claims that i owe them some amount of funds and i still have been unsuccessful in obtaining any kind of proof as to how they support their claims in his amended petition he made only one assignment of error that the irs levy violated sec_6330 and should therefore be enjoined the standing_pretrial_order mailed to the parties on date instructed them to file a pretrial memorandum listing among other things the issues presented by this case respondent timely filed a pretrial memorandum setting forth his understanding of the issues presented which did not include the proper mailing of the notice_of_deficiency petitioner did not file a pretrial memorandum and he did not otherwise dispute the statement in respondent’s pretrial memorandum that the notice_of_deficiency was mailed to petitioner’s mailing address on date the parties agreed to submit this case under rule for decision without trial and filed a stipulation of facts including exhibits respondent filed his opening brief in which he addressed petitioner’s demand for a face-to-face hear- ing petitioner’s entitlement to contest his underlying tax_liabilities and peti- tioner’s failure to submit documentation requisite to consideration of a collection alternative petitioner then filed an answering brief in which he ignored all of these issues and argued for the first time and at length that the so failed to veri- fy that a notice_of_deficiency for the tax years in question was created and properly mailed to petitioner at his last_known_address we conclude that respondent has been prejudiced by petitioner’s delay and will therefore exercise our discretion not to consider petitioner’s untimely argu- ment of key importance in evaluating the existence of prejudice is the amount of surprise and the need for additional evidence on behalf of the party opposed to the new position 96_tc_226 quoting 91_tc_200 aff’d 905_f2d_1190 8th cir because the parties agreed to submit this case under rule respondent made his decision about what evidence to include in the record on the basis of the pleadings and other pretrial submissions had peti- tioner raised the verification issue before the record was closed respondent could have included additional evidence in the stipulation or alternatively taken the case to trial for the production of testimony verifying that the notice_of_deficiency was timely mailed see eg rivas v commissioner t c m cch pincite finding that testimony from a usps employee was evidence of the actual mailing of the notice_of_deficiency equivalent to a usps form it is clear to us that petitioner was lying behind the log on this issue and that respondent has been prejudiced by these tactics we conclude that the so did not abuse her discretion in concluding that petitioner was not entitled to a collection alternative and in sustaining the nftl filing petitioner declined to participate in the cdp hearing he refused to submit form 433-a and the financial information requisite to consideration of a collection we generally construe claims in a petition liberally as to do substantial justice especially where the petitioner is pro_se see rule d 138_tc_295 but petitioner’s letter and amended petition even when liberally construed fail to raise any issue concerning the mailing of the notice_of_deficiency moreover our review of the record convinces us that peti- tioner has exploited the collection review procedures for the principal purpose of delaying collection of his federal tax_liabilities he refused to participate in the cdp hearing that the irs offered him and provided the so with no evidence of any sort he appears to have intentionally filed imperfect petitions in the form of letters dated date and date in order to lay the predicate for a subsequent motion to enjoin irs collection activity as violative of an on- going tax_court proceeding and his briefing tactics reveal a deliberate effort to sandbag respondent construing petitioner’s claims so liberally as to include a challenge to the timeliness of the notice_of_deficiency would reward these tactics and would not accomplish substantial justice alternative he placed no specific proposal for a collection alternative on the table and he has not complied with his ongoing federal tax obligations a settlement officer does not abuse her discretion by declining to consider a collec- tion alternative under these circumstances see eg thompson v commissioner tcmemo_2012_87 winters v commissioner tcmemo_2012_85 huntress v commissioner tcmemo_2009_161 finding no abuse_of_discretion in any respect we will affirm the proposed collection action to reflect the foregoing decision will be entered for respondent
